IN THE SUPREME COURT OF PENNSYLVANIA



IN RE: RELOCATION OF                        :    NO. 404
MAGISTERIAL DISTRICT 51-3-01                :
WITHIN THE FIFTY-FIRST JUDICIAL             :    MAGISTERIAL RULES DOCKET
DISTRICT OF THE COMMONWEALTH                :
OF PENNSYLVANIA                             :




                                         ORDER



PER CURIAM

       AND NOW, this 3rd day of November 2016, upon consideration of the Petition for

Relocation of Magisterial District 51-3-01 of the Fifty-first Judicial District (Adams

County) of the Commonwealth of Pennsylvania, it is hereby ORDERED AND

DECREED that the Petition, which provides for the relocation of Magisterial District 51-

3-01 within Adams County, outside of the boundaries of the magisterial district from

which the judge is elected, to be effective immediately, is granted.


       Said Magisterial District shall be located within the boundaries of Magisterial

District 51-3-04 within Adams County.